FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANGEL ARMANDO AYALA,                             No. 09-72400

               Petitioner,                       Agency No. A073-802-672

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Angel Armando Ayala, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The agency did not abuse its discretion in denying Ayala’s motion to reopen

as untimely where he filed the motion more than nine years after his deportation

order was entered, and failed to show that he acted with the due diligence required

to warrant equitable tolling of the filing deadline. See 8 C.F.R.

§ 1003.23(b)(4)(iii)(A)(1) (motion to reopen must be filed within 180 days of

deportation order entered in absentia); Iturribarria, 321 F.3d at 897 (a petitioner

may obtain equitable tolling based on ineffective assistance of counsel as long as

he “act[ed] with due diligence in discovering the deception, fraud, or error”).

      In light of our disposition, we do not address Ayala’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                       09-72400